 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9
10   EARNESTEEN HARRIS,                                  Case No.: 2:18-cv-01292-GMN-NJK
11          Plaintiff(s),                                Order
12   v.                                                  (Docket No. 37)
     EXPERIAN INFOMRAITON
13   SOULUTIONS., et al.,
14
            Defendant(s).
15
16         Before the Court is Plaintiff and Defendant Arvest Central Mortgage Company’s notice of
17 settlement. Docket No. 37. The Court ORDERS these parties to file a stipulation of dismissal no
18 later than March 5, 2019.
19         IT IS SO ORDERED.
20         Dated: January 7, 2019
21                                                          _______________________________
                                                            NANCY J. KOPPE
22                                                          United States Magistrate Judge
23
24
25
26
27
28

                                                  1
